Citation Nr: 1450919	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-42 160	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to March 1978. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2008 rating decision issued by the RO. 

The Veteran testified from the RO at a hearing held before the undersigned Veterans Law Judge (VLJ) by way of videoconference technology in November 2011; a transcript of the hearing is of record.

In January 2014, the Board remanded the issue for further development.  The Board also referred the issues of increased ratings for the service-connected cervical spine strain and the decompression fracture of the lumbar spine to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Board continues to refer the matter to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes a rating decision dated in April 2012.  The other documents in Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

On June 9, 2014, prior to the promulgation of a decision, the Board received notification from the Veteran that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, as a result of the RO rating decision in April 2012, the Veteran has been in receipt of a 100 percent schedular rating effective on November 23, 2011.  

Significantly, in June 2014, the Veteran withdrew his appeal regarding his claim for a TDIU stating "(d)rop my appeal process at this time."  

In October 2014, the Veteran's representative filed a brief addressing the merits of the claim; however, the Board finds that the Veteran must be deemed to have effectively withdrawn his appeal as to the claim for a TDIU rating.  See 38 C.F.R. § 20.204 (b),(c).  

To the extent that this statement best reflects the intention of the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, as the Board no longer has jurisdiction, the appeal must be dismissed in accordance with the Veteran's written statement in June 2014.


ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals




Department of Veterans Affairs


